                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

RICHARD GILLIAM                                                               PLAINTIFF
ADC #209415

v.                         CASE NO. 4:19-CV-00740 BSM

STEFFEN, OIC, Lonoke County                                                DEFENDANTS
Detention Center, et al.

                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Joe J. Volpe [Doc. No. 21] has been received, and after carefully reviewing the entire

record, the RD is adopted. Defendants’ motion for partial summary judgment [Doc. No. 17]

is granted. Gilliam’s claims regarding failure to protect on October 25, 26, and 28, 2019 are

dismissed without prejudice for failure to exhaust administrative remedies. An in forma

pauperis appeal of this order would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 6th day of April 2020.



                                                    UNITED STATES DISTRICT JUDGE
